875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward A. HAMPTON, Plaintiff-Appellant,v.EARL C. SMITH MOTOR FREIGHT, Local 299, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America,Defendants-Appellees.
No. 88-2098.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Edward A. Hampton moves for counsel and for a transcript at government expense on appeal from the district court's grant of summary judgment to the defendants in this hybrid Sec. 301 action under the Labor Management Relations Act.  29 U.S.C. Sec. 185 (1947).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The defendant company employed Hampton as a truck driver.  The company discharged Hampton for refusing a reasonable work assignment and thereby voluntarily quitting his employment.  The defendant union represented Hampton through the grievance procedures, which resulted in an arbitration decision in favor of the company.  Hampton filed the present action alleging that the union unfairly represented him and that the company breached the collective bargaining agreement.


3
After the defendants filed motions for summary judgment and Hampton responded to the motions, the district court held that Hampton's allegations of unfair representation were conclusory.  Mere conclusory allegations of unfair representation are insufficient to withstand a properly supported motion for summary judgment.   Balowski v. UAW, 372 F.2d 829, 835 (6th Cir.1967).  The district court also held that, because the union fairly represented Hampton, the court could not review the merits of the arbitration decision.   United Steelworkers of Am. v. American Mfg. Co., 363 U.S. 564, 568 (1960).  After an examination of the record, we conclude that the district court's holdings are correct.


4
The motions for counsel and for a transcript at government expense are denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.